                     Case 18-14352-btb        Doc 20   Entered 11/01/18 11:45:35       Page 1 of 2



 1  BRIAND. SHAPIRO                                                  E-Filed: November 1, 2018
    Federal Bankruptcy Trustee
 2 510 S. 8th Street
 3 Las Vegas, NV 89101
   (702) 386-8600; Fax (702) 383-0994
 4 trustee@trusteeshapiro.com
 5
 6
 7
 8                                  UNITED STATE S BANKRUPTCY COURT
 9                                         DISTRICT OF NEVADA

10                                                          Case No. BK-S 18-14352 BTB
           In re
11
           TULLOSS, MELODY O'LEASCHA                        IN PROCEEDINGS UNDER CHAPTER 7
12
                                  Debtor(s)                    DECLARATION OF BRIAND. SHAPIRO IN
13

          _______________ ________________
                                                                 SUPPORT OF EX PARTE APPLICATION TO
14   ..                                                          EMPLOY REAL ESTATE AGE NT
                                                         .........
15                 STATE OF NEVADA              )
16
                   COUNTY OF CLARK              )
17
                   BRIAND. SHAPIRO, being duly sworn, states:
18
19                 1) I am the duly appointed Chapter 7 Trustee in the above referenced matter. I have

20 personal knowledge of the fast and circumstances stated herein and am competent to testify to the
21
          same.
22
                   2) The Debtor(s) is the owner, subject to liens and encumbrances of record, of 404
23
          Bayleaf Place, Goldsboro, NC 27534 ("Real Property").
24
25                 3) Based upon information and belief, the Real Property is vacant, and can be short sold

26 for the benefit of the Bankruptcy Estate.
27
28
Case 18-14352-btb   Doc 20   Entered 11/01/18 11:45:35   Page 2 of 2
